Title: To Alexander Hamilton from George Washington, [8 August 1793]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, August 8, 1793]

The present being, & being likely to continue for some time a favorable season for purchases of the Public Debt, and as it appears that the whole, or the greatest part of the unexpended monies of the foreign loans heretofore made, will be requisite for satisfying the approaching installments of our Debt to France, which it has been judged expedient to pay without deduction for any prior advance. It appearing moreover from the statements submitted by you to my consideration, that the sum authorised to be borrowed by the Act intitled “an Act making provision for the reduction of the public debt,” there may still be procured for the purpose of that act the sum of one million five hundred & fifteen thousand & ninety eight Dollars & Eleven cents:
I do therefore direct & require that you take immediate measures for obtaining a Loan or Loans to the extent of the sum aforesaid, to be applied to purchases of the public debt pursuant to the provisions of the act above mentioned.
Provided always that the terms & conditions of the said loan or loans shall be according to Law.
Given under my hand at Philada. the Eighth day of Augt. 1793.

Go. Washington

